Case: 21-50549     Document: 00516351321         Page: 1     Date Filed: 06/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          June 9, 2022
                                No. 21-50549                            Lyle W. Cayce
                            consolidated with                                Clerk
                                No. 21-50555
                              Summary Calendar
                              _____________

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Alfredo Alvarado-Arredondo,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                             USDC No. 4:21-CR-54-1
                             USDC No. 4:21-CR-3-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Alfredo Alvarado-Arredondo pleaded guilty to entry after deportation
   and was sentenced to 16 months of imprisonment and one year of supervised


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50549       Document: 00516351321           Page: 2     Date Filed: 06/09/2022




                                      No. 21-50549
                                    c/w No. 21-50555

   release. The district court also revoked Alvarado-Arredondo’s supervised
   release from a prior conviction for conspiracy to bring non-citizens into the
   United States and sentenced him to 10 months in prison, to be served
   consecutive to the sentence discussed above. The district court imposed no
   supervised release as part of the revocation sentence. We consolidated the
   appeals of the cases. 1
          The sole issue on appeal is a challenge to a condition of supervised
   release providing that if his probation officer determines that Alvarado-
   Arredondo poses a risk to another person, the officer may require him to
   notify that person of the risk. Alvarado-Arredondo argues that the district
   court plainly erred in imposing this condition because it constitutes an
   impermissible delegation of judicial authority. We review for plain error
   because Alvarado-Arredondo failed to object to the condition in the district
   court despite having opportunity to do so. See United States v. Grogan, 977
   F.3d 348, 352 (5th Cir. 2020). To establish plain error, a defendant must
   show (1) an error (2) that is clear or obvious, and (3) that affected his
   substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009).
          Our court has held that imposition of this condition is not plain error.
   See United States v. Henderson, 29 F.4th 273, 275-76 (5th Cir. 2022); United
   States v. Mejia-Banegas, 32 F.4th 450, 451-52 (5th Cir. 2022).
          AFFIRMED.




          1
              Alvarado-Arredondo has not briefed any issue concerning the revocation
   proceeding and sentence. Thus, all issues in that appeal are deemed waived. Yohey v.
   Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).




                                            2